                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HRC-HAINAN HOLDING COMPANY,                       Case No. 19-mc-80277-TSH
                                         LLC,
                                   8
                                                        Applicants,                        ORDER DENYING EMERGENCY
                                   9                                                       MOTION FOR RECONSIDERATION
                                                 v.
                                  10                                                       Re: Dkt. No. 63
                                         YIHAN HU, et al.,
                                  11
                                                        Respondents.
                                  12
Northern District of California
 United States District Court




                                  13          On February 25, 2020, the Court granted in part and denied in part Applicants’ motion to

                                  14   compel and Respondents’ motion to quash. ECF No. 47. The Court’s order set a March 6, 2020

                                  15   production deadline for documents. Id. at 27. Late in the day on March 5, Respondents filed a

                                  16   motion for stay pending appeal. ECF No. 53. The motion was largely recycled from a prior

                                  17   motion to stay in a previous appeal, see ECF No. 21, with a new page of argument about law of

                                  18   the case. It probably didn’t take nine days to write that one page of new argument.

                                  19          So, let’s think about this. By waiting until the evening of March 5 to move for a stay,

                                  20   Respondents all but ensured the Court would not be able to issue a reasoned decision on the

                                  21   motion by the time of the production deadline the following day. Indeed, the March 5 motion

                                  22   seemed to contemplate that. In the conclusion, Respondents stated that if the Court were inclined

                                  23   to deny a stay pending appeal, “Respondents request the opportunity for oral argument on this

                                  24   motion, and Respondents request that the Court provide a briefing schedule that permits adequate

                                  25   time for them to submit a reply to any response from Applicants.” ECF No. 53 at 8. Obviously,

                                  26   none of that could have happened by March 6.

                                  27          By waiting until the night of March 5 to move for a stay, Respondents essentially

                                  28   guaranteed they would be in violation of the Court’s February 25 order, no matter which way the
                                   1   Court ruled on the stay motion because a ruling wouldn’t come fast enough. True, Applicants

                                   2   moved at the speed of light and filed their opposition on March 6. ECF No. 55. But the Court has

                                   3   to read papers and consider them, review case law, and write an order. The nearly inevitable result

                                   4   of waiting until the evening of March 5 to move for a stay of an order requiring documents to be

                                   5   produced by March 6 was to place Respondents in violation of the Court’s order. And indeed,

                                   6   they have been in violation of it for the past 12 days.

                                   7          So, now that the Court has denied the stay pending appeal, see ECF No. 61, in less than 24

                                   8   hours Respondents managed to draft and file an emergency motion for a temporary stay – it turns

                                   9   out that they can file things quickly when they want to. They request a stay until March 20 (two

                                  10   days from now) so they can file a motion for a stay pending appeal with the Ninth Circuit.

                                  11          The Court is confused by the motion. An emergency motion usually identifies a bad thing

                                  12   that will happen unless the motion is granted and asks the Court to stop the bad thing. This
Northern District of California
 United States District Court




                                  13   motion doesn’t say what the bad thing is. Is the idea that being in violation of a Court order for 12

                                  14   days is okay, but 14 days is too long? Or maybe the idea is that it’s okay to be in violation of a

                                  15   Court order as long as you have a motion to stay on file, and we’re not supposed to notice when

                                  16   you filed the stay motion? Applicants have noticed; they have a pending motion for sanctions

                                  17   about this. See ECF No. 59.

                                  18          If the emergency is that Respondents are in violation of the Court’s order, that emergency

                                  19   began 12 days ago, and Respondents caused it by waiting until the night of March 5 to move for a

                                  20   stay. And if the emergency is something else, Respondents don’t say what it is. Their emergency

                                  21   motion is DENIED.

                                  22

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: March 18, 2020

                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                          2
